Citation Nr: 0903777	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-25 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total rating due to individual 
unemployability based upon service-connected disabilities 
(TDIU).


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision of the 
Winston-Salem, North Carolina regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's TDIU claim.

The veteran's former attorney, Richard A. LaPointe, informed 
the Board in a March 2006 letter that he was no longer 
representing the veteran in this matter.  A new 
representative has not been appointed.

A July 2006 rating decision increased the veteran's 
disability evaluation to 70 percent for his service-connected 
post-traumatic stress disorder (PTSD).

In November 2007 the Board remanded this matter for further 
development, including affording the veteran a VA psychiatric 
examination.


FINDINGS OF FACT

1.  The veteran has earned a General Educational Development 
(GED) diploma and an associate's degree, and has employment 
experience as a mover and as a carpenter.

2.  PTSD, the veteran's only service-connected disability, is 
currently rated at 70 percent disabling.

3.  The veteran's service connected disability does not 
preclude gainful employment consistent with his education and 
occupational experience.

4.  The veteran failed without good cause to report for a 
necessary examination scheduled in conjunction with his claim 
for TDIU.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service connected disabilities have 
not been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.655, 4.15, 4.16 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran was provided with preadjudication VCAA 
notification in an August 2004 letter.  This letter told the 
veteran what evidence was needed to substantiate his TDIU 
claim.  The veteran was also informed that VA would obtain 
service records, VA treatment records, and records from other 
Federal agencies, and that with his authorization VA would 
obtain private medical records on his behalf or he could 
submit the records.  Finally, the letter notified the veteran 
that he should submit any treatment records relevant to his 
claim, and invited him to send information relevant to his 
claim.  This letter met the duty to notify the veteran in 
accordance with Pelegrini.

The veteran has substantiated his status as a veteran.  The 
second, third and fourth elements of proper Dingess notice 
were provided in the August 2004 letter.  In a March 2006 
letter he received additional notice with regard to the 
effective date and rating elements.  As the March 2006 notice 
came after the initial adjudication of the claim, the timing 
of the notices did not comply with the requirement that the 
notice must precede the adjudication.  The timing deficiency 
with regard to the March 2006 notice was remedied by the fact 
that the claim was readjudicated by the RO in July 2006.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records, 
service personnel records and private treatment records have 
been obtained.  

VA attempted to afford the veteran an examination in order to 
obtain an appropriate medical opinion.  In accordance with a 
November 2007 BVA remand requiring that the veteran be 
afforded a psychiatric examination, such an examination was 
scheduled for October 2008.  Notice of this examination was 
mailed via Federal Express to the veteran's last known 
address in September 2008, and shipment confirmation report 
indicates that the notification had been left at the front 
door.  There is no allegation that the veteran failed to 
receive the notice.  He did not appear for the scheduled 
examination, and he has not provided the VA with a new 
mailing address or explanation as to why he failed to report.

VA has satisfied its obligation in to assist the veteran in 
scheduling a VA examination.  By regulation, as discussed 
below, VA has not further duty to assist him with this claim.  
38 C.F.R. § 3.655 (2008).

TDIU

The veteran contends that he is unable to acquire or maintain 
gainful employment due to his service-connected disability.  
He also contends that he has been unable to maintain gainful 
employment since his 1973 discharge due to his PTSD.

When a claimant fails to report for a necessary examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(a), (b).

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service-
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If 
the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there is only one 
such disability, it must be rated at 60 percent or more; and 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Disabilities resulting from 
common etiology or a single accident or disabilities 
affecting a single body system will be considered as one 
disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 
4.16(a).

It is the policy of the VA, however, that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board, therefore, must evaluate whether there are 
circumstances in the appellant's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based on individual unemployability 
due solely to the service-connected conditions. See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. 
Brown, 5 Vet. App. 375 (1993).
Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a).

The veteran listed his usual occupation as "student" on his 
July 1969 report of medical history for entrance.

In January 2003 the veteran underwent a private psychological 
evaluation to determine his eligibility for state vocational 
rehabilitation services.  He reported earning a GED while 
serving in the military and earning an Associates Degree in 
Industrial Maintenance following his discharge.  His past 
employment included work as a mover, in carpentry and in 
mechanics.  He reported five incarcerations of varying 
lengths for felony possession of cocaine, breaking and 
entering into a vehicle, and violation of probation. 

 His stated goal was to find competitive employment, 
preferably one that used his carpentry skills.  Following an 
interview and a series of psychological tests, the 
psychologist diagnosed the veteran with PTSD, dysthymic 
disorder, adult anti-social behavior as well as alcohol and 
cannabis abuse.  He was found to be capable of working in a 
semi-skilled or skilled level of employment, and was capable 
of returning to school in a technical field.  The 
psychologist noted that the veteran's competitive employment 
would be limited by some functional impairments, including 
his chronic depression, substance abuse history, and other 
limitations caused by his personality.

An April 2003 VA mental health in-take note indicated that 
the veteran intended on getting a job through "Voc Rehab" 
but was told that he needed to be treated for his psychiatric 
condition in order to get a job.

A June 2003 private admissions assessment indicated that the 
veteran had been referred by VA.  He requested treatment due 
to his "unstable life".  He also reported that his criminal 
history prevented him from getting a job.

A November 2003 note from a county behavioral health clinic 
reports that the veteran was finding it difficult to obtain 
employment due to his criminal record.  The veteran reported 
having difficulties with alcohol and drugs "for many 
years".

At a December 2003 VA psychiatric examination, the diagnoses 
were PTSD and polysubstance abuse.  The global assessment of 
function was 50.  

When seen at a county behavioral health clinic in February 
2004, it was reported that the veteran's needs were for 
detoxification and stabilization.  The diagnoses were crack 
cocaine abuse, marijuana abuse, alcohol abuse, PTSD and 
hypertension.  The GAF was 35.

A September 2004 VA psychiatry consultation reflected the 
veteran's reports of drinking 12 beers daily and consuming 
two grams of cocaine a week.

At VA mental health treatment in December 2005, the veteran 
reported that he was living with his son and that he rotated 
living with his son and his daughter.  Alcohol and cocaine 
use were again reported.  

December 2005 nursing treatment notes reflected the veteran's 
reports that every time he "gets a job, he gets fired and 
ends up in a fight with his employer", as well as his 
statements that suffers from back problems that cause him 
pain if he stands for extended periods of time.  He reported 
that he has been unable to get work because of his past jail 
record and his mental health problems.  Finally, he reported 
that he did not have a "decent place to live" and that he 
was sometimes living in his car. 

Analysis

Where a veteran fails without good cause to report for a 
necessary examination scheduled in conjunction with a claim 
(other than an original claim), the claim will be denied.  38 
C.F.R. § 3.655(a), (b).

As discussed above, the veteran failed without explanation to 
report for the VA examination scheduled in October 2008.  He 
had also failed to report for VA examinations scheduled in 
January and October 2005 examinations.  The record shows that 
he was given notice of at least the 2008 examination.  The 
Board's remand explained to him why the examination was 
necessary.  

The examination was necessary because while the record shows 
severe disability and unemployment, it is unclear whether the 
service connected disability causes the veteran to be 
unemployable.  The record discloses several coexisting 
substance abuse disorders for which service connection has 
not been established and reports that it was the veteran's 
criminal record rather than a psychiatric disability that 
prevented employment.

Although the appeals management center for some reason did 
not tell the veteran about the provisions of 38 C.F.R. 
§ 3.655, the Board's remand did contain notice as to these 
provisions.  Hence, he was aware of the consequences of a 
failure to report without good cause.

The veteran has not reported good cause for his failure to 
appear at the VA psychological examination scheduled for 
October 2008.  That examination was necessary to decide his 
claim.  As such, his claim must be denied.   

The January 2003 private psychological evaluation noted that 
the veteran was capable of working in a skilled or semi-
skilled level of employment with some functional limitations.  
The veteran himself has repeatedly attributed his inability 
to find employment to his five incarcerations for various 
felony offenses.  Abuse of cocaine and alcohol were 
consistently reported throughout the course of this appeal 
and such abuse has not been attributed to PTSD.  Although the 
veteran has reported being unemployed throughout the course 
of this appeal, the evidence of record does not establish 
that he is unemployable as a result of his service-connected 
PTSD.

The claim for a TDIU must be denied because the preponderance 
of the evidence is against the claim-meaning there is no 
reasonable doubt to resolve in the veteran's favor.  38 
U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 4.7, 4.21.


ORDER

Entitlement to TDIU is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


